Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00408-CV

                                         IN RE Peter BARTON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 3, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 26, 2013, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. DC-12-308, styled Peter Barton v. Ana Lisa Garza, pending in the 229th
Judicial District Court, Duval County, Texas, the Honorable Dick Alcala presiding.